VAN der VOORT, Judge
(dissenting).
I respectfully dissent from our decision in this case to remand it to the court below to enable appellant to file a petition to withdraw her guilty plea.
Appellant entered a plea of guilty after a colloquy in open court concerning which colloquy she makes no complaint other than she was not informed of the manner in which the plea of guilty limits the scope of appellate review.
After sentence following a plea of guilty, the issues which may be reviewed on appeal are the validity of the plea itself, lawfulness of the sentence, the jurisdiction of the court and the effectiveness of counsel.
Appellant advances no reason why anything else should be reviewed in connection with appellant’s guilty plea. Informing appellant of the limited right of appeal is discretionary with the hearing Judge and I see no abuse of discretion in this case. Appellant cannot very well claim that she entered her plea of guilty with the intention of defeating her plea by an appeal to an appellate court.
I would affirm the judgment of sentence of the court below.